DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 objected to because of the following informalities:  in line 1 the words “of claim” are repeated and one instance should be deleted.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 11,057,704. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the pending application are broader than the claims in the patents. In re Van Ornum and Stang, 214 USPQT61, broad claims in the pending application are rejected as obvious double patenting over previously patented narrow claims. For example, claims 1, 8 and 15 of the pending application is the same as the claims 1, 7 and 13 of the patent, except claims 1, 8 and 15 in the pending application do not require the limitations of the claims of the patent of receiving the audio data via one or more microphones of two or more network devices. In addition, claim 2 of the pending application corresponds to claim 1 of the patent; claim 3 of the pending application corresponds to claim 2 of the patent; claim 4 of the pending application corresponds to claim 3 of the patent; claim 5 of the pending application corresponds to claim 4 of the patent; claim 6 of the pending application corresponds to claim 5 of the patent; claim 7 of the pending application corresponds to claim 6 of the patent; claim 9 of the pending application corresponds to claim 7 of the patent; claim 10 of the pending application corresponds to claim 8 of the patent; claim 11 of the pending application corresponds to claim 9 of the patent; claim 12 of the pending application corresponds to claim 10 of the patent; claim 13 of the pending application corresponds to claim 11 of the patent; claim 14 of the pending application corresponds to claim 12 of the patent; claim 16 of the pending application corresponds to claim 13 of the patent; claim 17 of the pending application corresponds to claim 14 of the patent; claim 18 of the pending application corresponds to claim 15 of the patent; claim 19 of the pending application corresponds to claim 16 of the patent; claim 20 of the pending application corresponds to claim 17 of the patent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 – 4, 10 – 11, 17 – 18 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the received audio data" in line 2. There is insufficient antecedent basis for the limitation in the claim or base claim. It is unclear to what received audio data the limitation is referring to, since received audio data has not yet been established, thus the metes and bounds of the claim are unclear as to what is being forwarded to a server. Examiner presumes applicant intended the limitation to be “received audio data”, and is interpreted as such.  Appropriate correction is required.
Claim 4 recites the limitation "the received audio data" in line 2. There is insufficient antecedent basis for the limitation in the claim or base claim. It is unclear to what received audio data the limitation is referring to, since received audio data has not yet been established, thus the metes and bounds of the claim are unclear as to what is being filtered. Examiner presumes applicant intended the limitation to be “received audio data”, and is interpreted as such.  Appropriate correction is required.
Claim 10 recites the limitation "the received audio data" in line 2. There is insufficient antecedent basis for the limitation in the claim or base claim. It is unclear to what received audio data the limitation is referring to, since received audio data has not yet been established, thus the metes and bounds of the claim are unclear as to what is being forwarded to a server. Examiner presumes applicant intended the limitation to be “received audio data”, and is interpreted as such.  Appropriate correction is required.
Claim 11 recites the limitation "the received audio data" in lines 1-2. There is insufficient antecedent basis for the limitation in the claim or base claim. It is unclear to what received audio data the limitation is referring to, since received audio data has not yet been established, thus the metes and bounds of the claim are unclear as to what is being filtered. Examiner presumes applicant intended the limitation to be “received audio data”, and is interpreted as such.  Appropriate correction is required.
Claim 17 recites the limitation "the received audio data" in line 3. There is insufficient antecedent basis for the limitation in the claim or base claim. It is unclear to what received audio data the limitation is referring to, since received audio data has not yet been established, thus the metes and bounds of the claim are unclear as to what is being forwarded to a server. Examiner presumes applicant intended the limitation to be “received audio data”, and is interpreted as such.  Appropriate correction is required.
Claim 18 recites the limitation "the received audio data" in line 3. There is insufficient antecedent basis for the limitation in the claim or base claim. It is unclear to what received audio data the limitation is referring to, since received audio data has not yet been established, thus the metes and bounds of the claim are unclear as to what is being filtered. Examiner presumes applicant intended the limitation to be “received audio data”, and is interpreted as such.  Appropriate correction is required.
Claim 20 recites the limitation "the beamformed audio data" in line 3. There is insufficient antecedent basis for the limitation in the claim or base claim. It is unclear to what beamformed audio data the limitation is referring to, since beamformed audio data has not yet been established, thus the metes and bounds of the claim are unclear as to the basis for determining the direction. Examiner presumes applicant intended the limitation to be “beamformed audio data”, and is interpreted as such.  Appropriate correction is required.

Conclusion
Claims 1 - 20 have no prior art rejection, are not taught by or obvious over the prior art, as the independent claims retain the criticality for allowance of the allowed claims of the parent application 16782041, as the independent claims provide for outputting a modified version of the audio as different multiple audio streams over different loudspeakers by modifying the audio data for multiple network audio devices, thus providing an enhanced listening experience by outputting audio streams, unique for each network audio device, generated from the same audio based on the location and direction and gain that was determined for the audio data, and would be allowable if claims are rewritten to overcome the rejections under 35 USC § 112 and if a Terminal Disclaimer is submitted to address the Double Patenting rejections, as set forth in this Office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (U.S. Patent Application Publication 2016/0064002);  Lakkundi et al. (U.S. Patent Application Publication 2015/0296289).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653       

/MD S ELAHEE/Primary Examiner, Art Unit 2653